443 F.2d 373
UNITED STATES of America, Plaintiff-Appellee,v.Paul J. SARTORI, doing business as Johnnie Lee Realty,Defendant-Appellant.
No. 26934.
United States Court of Appeals, Ninth Circuit.
June 2, 1971, Rehearing Denied June 23, 1971.

Sull Lawrence, Beverly Hills, Cal., for appellant.
Robert L. Meyer, U.S. Atty., David R. Nissen, Chief, Criminal Division; John M. Newman, Jr., J. Kent Steele, Asst. U.S. Attys., Los Angeles, Cal., for appellee.
Before HAMLEY, KOELSCH and TRASK, Circuit Judges.
PER CURIAM:


1
The sole question on this appeal is this: does the record contain evidence sufficient to prove that appellant Sartori wilfully caused to be submitted to the Veterans Administration the false documents which comprised part of an application for the approval of a 'G.I. Loan.'


2
The answer is yes.  Evidence was adduced at the trial tending to show that Sartori, like the appellant in Turner v. United States, 202 F.2d 523, 524-525 (9th Cir. 1970), 'was the planner, the instigator, and the intended beneficiary of the entire scheme. * * *'  Hence, the trier of fact could logically infer that Sartori came within the purview of 18 U.S.C. 2(b), which makes culpable as a principal a person who acts vicariously.


3
Affirmed.